896 F.2d 553
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judith KELSEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1632.
United States Court of Appeals, Sixth Circuit.
Feb. 28, 1990.

Before MERRITT, Chief Judge, and KEITH and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from an order of the district court affirming the decision of the Secretary denying her disability benefits pursuant to the Social Security Act.  Having reviewed the briefs and the record, we must reverse.


2
The only fair reading of reports from the physician who attended plaintiff during her youth is that she is totally disabled from gainful employment as the result of conditions and impairments which have remained essentially unchanged over the years.  Accordingly, in view of the lack of substantial evidence to support the Secretary's decision to deny benefits on the basis that plaintiff could engage in substantial gainful work prior to the expiration of her insured status, the Order of the district court entering summary judgment for the Secretary is reversed, and this cause is remanded for payment of benefits.